    Case 3:19-cv-03007-C-BT Document 20 Filed 09/14/20                      Page 1 of 2 PageID 266



                           IN THE TINITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DAI-LAS DIVISION


I-OU TYLER,                                          )
                                                     )
                         Plaintiff.                  )
                                                     )
                                                     )
                                                     )
PHH MORTGAGE CORPORATION. et a/..                    )
                                                     )
                         Defendants.                 )    Civil Action No.    3:I   9-CV-3007-C-BT


                                                 ORDER

         Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that Defendants' Motion to Dismiss should be

granted and that   Plaintiff s claims should be dismissed with prejudice. Plaintiff filed timely

objections to the Magistrate Judge's Findings, Conclusions, and Recommendation on

September 8, 2020.

         The Court conducts ade novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bxlXC). Portions of the report or proposed findings or recommendations            that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contraryto law. See United States v. l{ilson,864 F.2d 1219,1221 (5th Cir. 1989).

         After due consideration and having conducted       a de novo review, the Court finds      that

Plaintiffs objections should be OVERRULED.T The Court               has   firther conducted   an




         I
          To the extent Plaintiffseeks injunctive relief, the Court notes that Plaintiffhas improperly
asserted said request within the filing ofher objections.
Case 3:19-cv-03007-C-BT Document 20 Filed 09/14/20                            Page 2 of 2 PageID 267



independent review ofthe Magistrate Judge's findings and conclusions and finds no error. It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby

ADOPTED         as the   findings and conclusions of the Court. For the reasons stated therein,

Defendants' Motion to Dismiss pursuant to Federal Rule of Civil Procedure l2(b)(6) is hereby

GRANTED and Plaintifls claims                are DTSMISSED      with prejudice. The Court WARNS

Plaintiffthat   she may be subject to additional sanctions should she persist in the   filing of

duplicative and vexatious lawsurts.,

       SO ORDERED this             14
                                        I'
                                        '    auy   of September. 2020




                                                               R,        GS
                                                               OR        STA        ISTRICT JUDGE




                                                           2
